Exhibit 10.15

 

SANCTION AGREEMENT

 

This Sanction Agreement (“Agreement”) between National Association for Stock Car
Auto Racing, Inc. (“NASCAR”), a corporation with its principal offices located
in Daytona Beach, Florida, and PROMOTER (identified on Exhibit 1 to this
Agreement), is entered into and is effective as of the Effective Date (specified
on Exhibit 1 to this Agreement).

 

RECITALS

 

WHEREAS, NASCAR sanctions and conducts, among other things, stock car racing
events and series of events throughout the United States and the world; and

 

WHEREAS, PROMOTER owns and/or controls the Facility (as hereinafter defined);
and

 

WHEREAS, PROMOTER Wishes to have NASCAR sanction and conduct a stock car racing
event, as part of the 2004 NASCAR Winston Cup Series, at the Facility; and

 

WHEREAS, NASCAR is willing to sanction and conduct such event for the year 2004
in accordance with the terms of this Agreement;

 

NOW, THEREFORE, NASCAR and PROMOTER, in consideration of the mutual promises set
forth below, and intending to be legally bound, agree as follows:

 

AGREEMENT

 

1. Definitions. In addition to the definitions of words that may appear in other
locations in this Agreement, including the Recitals above, the following words
have the following meanings when used in this Agreement:

 

  a)   “Additional Awards” means any monetary or non-monetary award by, or
contracted through, PROMOTER, for distribution based upon the Event, other than
(i) purse, (ii) point fund, (iii) Winner’s Circle and Plan awards, and (iv) the
entry award for the NASCAR Winston Cup Series Champion.

 

  b)   “Ancillary Rights” means (i) any and all rights to film, tape,
photograph, capture, overhear, collect or record, and to simultaneously or
thereafter reproduce, broadcast, transmit or distribute, by any means, process,
medium or device, whether or not currently in existence, all images, sounds and
electronic data generated during and in connection with the Events, and (ii) any
and all copyrights and all other intellectual property and proprietary rights
worldwide in and to such images, sounds and electronic data, any recording,
broadcast or transmission thereof, and any work derived therefrom, provided,
however, that “Ancillary Rights” does not include “Live Broadcast Rights” or
rights in or to NASCAR Intellectual Property or Third Party Marks, but shall
include a live transmission pursuant to a specialty subscription cable package
or product of one or more Events (such as pay-per-view or the like).



--------------------------------------------------------------------------------

  c)   “Competition” means that portion of the Event during which the actual
racing competition and all competitive activity related thereto occurs,
including registration, inspections, time trials, practice runs, post-race
inspections, either on the date(s) specified in Exhibit 1 hereto or on any
postponed dates.

 

  d)   “Competitor” has the same meaning as that term has in the Rule Book.

 

  e)   “Event” means the Competition listed on Exhibit 1 to this Agreement and
all other activity at the Facility during the period of time commencing 48 hours
prior to the beginning of registration for the Competition and ending 24 hours
after such Competition.

 

  f)   “Event Broadcast Income” means an amount calculated by multiplying the
percentage listed in Exhibit 1 of this Agreement by all Live Broadcast Income
received by NASCAR or the NASCAR Rights Affiliate(s) pursuant to Live Broadcast
Contract(s) during the calendar year in which the Event is held.

 

  g)   “Event Net Ancillary Rights Income” means an amount calculated by
multiplying the percentage set forth in Exhibit 1 of this Agreement by all Net
Ancillary Rights Income received during the calendar year in which the Event is
held.

 

  h)   “Facility” means the racetrack listed on Exhibit 1 to this Agreement, the
premises upon which the racetrack is located and surrounding the racetrack, all
buildings and other structures thereon, and all airspace above the racetrack and
surrounding premises, to the extent owned or controlled by PROMOTER.

 

  i)   “Live Broadcast” means the live transmission of the performance of a
NASCAR Winston Cup Series event, and any replay(s) thereof, by broadcast
television signal or cable television signal within the United States, its
territories, possessions and commonwealths, except as otherwise provided in this
Agreement.

 

  j)   “Live Broadcast Rights” means any and all rights to engage in a Live
Broadcast and directly related broadcast activity (for example, tape-delayed
broadcasts, single re-broadcasts and support programming).

 

  k)   “Live Broadcast Contract” means any contract, agreement or other
enforceable obligation, whether oral or written, entered into between NASCAR or
a NASCAR Rights Affiliate and any other entity or entities, for the license,
assignment or other transfer of any Live Broadcast Rights.

 

  l)   “Live Broadcast Income” means all monies actually received by NASCAR or a
NASCAR Rights Affiliate pursuant to a Live Broadcast Contract and attributed by
NASCAR to the Live Broadcast of NASCAR Winston Cup Series events during the
calendar year in which the Event is held, reduced by any amounts that NASCAR or
a NASCAR Rights Affiliate is obligated to pay to third party broadcasters
pursuant to agreements relating to their broadcast and option rights for NASCAR
Winston Cup Series and Busch Series events after 2000.

 

  m)   “NASCAR Intellectual Property” means all trademarks, service marks, trade
names, patents, copyrights, domain names, trade dress and the like owned by
NASCAR, excluding Live Broadcast Rights and Ancillary Rights and any work
derived therefrom.

 

  n)   “NASCAR Rights Affiliate” means any corporation, partnership or other
legal entity that is (1) an affiliate or an assignee of NASCAR or controlled,
directly or indirectly by NASCAR, and (2) engaged solely in the business of
exploiting Live Broadcast Rights or Ancillary Rights for purposes of generating
Live Broadcast Income and Net Ancillary Rights Income and performing all
necessary activities incident thereto.

 

2



--------------------------------------------------------------------------------

o)   “Net Ancillary Rights Income” means the aggregate gross revenue received by
NASCAR and all NASCAR Rights Affiliates, during the calendar year in which the
Event is held, as a result of the exploitation of Ancillary Rights and Live
Broadcast Rights, reduced by (i) Live Broadcast Income received during the
relevant calendar year, and (ii) the aggregate of all reasonable deductions of
NASCAR or the NASCAR Rights Affiliates, including but not limited to ordinary
business expenses, amortization, depreciation and federal and state income and
property taxes; provided, however, that in no event shall Net Ancillary Rights
Income include income, revenue or any other consideration received or generated
by NASCAR for the license of, assignment of, or other transfer of rights in or
to, any NASCAR Intellectual Property, including without limitation transfers in
connection with the sale, advertising or promotion by NASCAR or any third party
of products or services of any nature.

 

p)   “Official” means “NASCAR Officials” and “NASCAR Supervisory Officials” as
those terms are defined in the Rule Book.

 

q)   “Rule Book” means the Rule Book published by NASCAR for NASCAR Winston Cup
Series events that is in effect at the time of the Event, and any amendments
thereto and other special rules published by NASCAR specifically for the Event.

 

NASCARS GENERAL OBLIGATIONS

 

2. Sanction For Event. NASCAR hereby grants its sanction to PROMOTER for the
Competition. So long as such sanction is in effect and not terminated, PROMOTER
shall organize, promote and hold the Event, including the Competition, in
accordance with this Agreement.

 

3. Conduct and Control Over Competition. NASCAR shall conduct the Competition,
through its officers and designated Officials, in accordance with the Rule Book
and this Agreement. NASCAR shall have sole control over the conduct of the
Competition in all of its phases. Interpretation and application of the Rule
Book are committed to NASCAR’s sole discretion, and are final and unreviewable
except to the extent provided in the Rule Book. PROMOTER shall cooperate fully
with NASCAR to permit it to conduct the Competition in accordance with this
Agreement and the Rule Book.

 

4. Postponement. NASCAR will attempt to consult with PROMOTER regarding
postponement of a Competition, but the decision to postpone a Competition and
the selection of the postponed date will be made by NASCAR and will be binding
on PROMOTER. PROMOTER shall not publish or otherwise announce a postponement of
the Competition and/or a postponed date for the Competition without the prior
written approval of NASCAR. If PROMOTER makes such a publication or announcement
without NASCAR’s prior written approval, it shall not be binding upon NASCAR and
PROMOTER shall hold NASCAR harmless for any and all expense, loss or damage
caused by such publication or announcement.

 

PROMOTER’S GENERAL OBLIGATIONS

 

5. Control and Maintenance of the Facility. PROMOTER represents and warrants
that, in connection with the Event, it currently has and will maintain sole
control of the Facility, and that it has and will maintain full authority to
permit the Event to be conducted at the Facility. PROMOTER shall maintain the
Facility in good repair at all times relevant to the Event, ready for use by
Competitors, Officials, NASCAR, sponsors, and persons or entities involved in
the Live Broadcast of or creation or exploitation of Ancillary Rights at the
Event. PROMOTER is solely responsible and liable for the safety of such persons
while on, entering or leaving the Facility. PROMOTER warrants that the Facility
is and will remain in a condition suitable for the Event, and that the racing
surface of the track will not be substantially altered or changed (whether by
painting, sealing, resurfacing or otherwise) without the prior written consent
of NASCAR.

 

3



--------------------------------------------------------------------------------

6. Repairs and Upgrades to the Facility. Upon request, PROMOTER shall provide
NASCAR or its designated representative(s) full access to the Facility. If
NASCAR determines that the Facility or any part of it is in a condition
unsatisfactory for the Event, including without limitation the surface of the
racetrack, the garage area, the pit area, and areas, structures or equipment
used for the Live Broadcast of or the creation or exploitation of Ancillary
Rights at the Event, PROMOTER shall repair, replace or upgrade the
unsatisfactory portion to the satisfaction of NASCAR. If NASCAR determines that
it is necessary to resurface the racetrack, such resurfacing shall be completed
by PROMOTER sufficiently in advance of the Event to allow for tire and private
car testing. If NASCAR determines that there is insufficient time to place the
racetrack, or any other portion of the Facility, in a condition suitable for the
Event, NASCAR may postpone or cancel the Event. Notwithstanding the foregoing or
any other term of this Agreement, PROMOTER is solely responsible for the safety
of the Facility and is solely liable for injury or damage caused by or arising
out of the condition of the Facility.

 

7. Compliance with Laws. PROMOTER shall comply with all local, state and federal
laws and regulations applicable to the organization, promotion and occurrence of
the Event and shall obtain all necessary licenses, permits or other governmental
approvals required for the Event. PROMOTER shall make all appropriate filings of
forms or other documents required by federal, state or local laws in connection
with the Event. PROMOTER shall be solely responsible for compliance with any and
all federal, state or other tax information reporting and withholding
obligations (including, but not limited to, Federal Form 1099) with respect to
the purse or other amounts payable with respect to the Event.

 

8. Control of and Responsibility for the Public. PROMOTER is solely responsible
and liable for the safety of the public during the Event. PROMOTER shall furnish
adequate facilities, personnel (including security personnel), equipment and
services for accommodating and controlling the public and adhering to NASCAR’s
required security standards during the Event. PROMOTER is solely responsible for
the condition, actions and operations of such facilities, personnel, equipment
and services before, during and after the Event.

 

9. Personnel and Equipment for the Conduct and Broadcast of the Event. PROMOTER
shall furnish adequate facilities, support personnel, equipment, and related
security, for use by NASCAR in the exercise of NASCAR’s rights and obligations,
as they may be requested by NASCAR from time to time, including but not limited
to facilities for office administration, registration, timing, scoring, car
inspection, race direction, officiating and prize money distribution. PROMOTER
shall also provide access to the Facility for any person or entity involved in
the Live Broadcast of or the creation or exploitation of Ancillary Rights at the
Event, and adequate facilities, support personnel, equipment, and related
security, for use by such persons or entities in the performance of their
duties, as they may be requested by NASCAR from time to time. Without in any way
limiting the foregoing, PROMOTER shall, with respect to the Event:

 

  a)   provide one (1) or more television monitors, in locations to be specified
by NASCAR, with all related equipment necessary for such monitors to be
connected to video and audio equipment used by the entity principally involved
in the Live Broadcast of the Event, in order to provide to NASCAR Officials live
video on such monitors and the ability to switch instantaneously its view on the
monitors among the different camera locations used by such entity, at all times
during the Event when all or a portion of the Event is being videotaped,
broadcast, monitored and/or recorded;

 

  b)   provide NASCAR with two (2) pace vehicles with automatic transmissions,
each with the NASCAR mark or logo (as designated by NASCAR) displayed on the
side in a manner and size which is visible to all persons on the racetrack, in
the viewing area and in all locations where NASCAR Officials are visually
monitoring the Event;

 

  c)   provide NASCAR prior to the Event with a list of the track radio
frequencies to be used for the Event, including but not limited to frequencies
to be used for maintenance, police and security personnel;

 

  d)   cooperate with NASCAR in pre-race and Victory Lane ceremonies, award
presentation and photographs, including without limitation ensuring that NASCAR
has reasonable time immediately following the Competition for Victory Lane
ceremonies, NASCAR award presentations and NASCAR sponsor recognitions;

 

4



--------------------------------------------------------------------------------

  e)   have readily available quantities of oil dry acceptable to NASCAR when
the track opens for practice and at all other times during the Event, and
adequate personnel to spread the oil dry at NASCAR’s direction;

 

  f)   provide personnel to secure the entry into the pits and garage areas
during competition periods at NASCAR’s direction;

 

  g)   provide personnel to secure the garage area on a continuous, 24-hour/day
basis beginning the first day the Facility is open for inspection and ending
when released by the NASCAR Winston Cup Series Director;

 

  h)   deliver to the garage area before the morning of raceday twice the number
of chairs as cars starting in the race for use by Competitors at the pre-race
meeting; use best efforts to provide an enclosed, climate-controlled area of
adequate size, as determined by NASCAR, in the garage area in which NASCAR can
conduct pre-race meetings, safety meetings and other assemblies during the
Event;

 

  i)   line and number each pit with appropriate paint, line and paint traffic
lanes in the garage and garage area when and where needed, and repaint all
start/finish, scoring, third turn and re-entry cutoff lines;

 

  j)   coordinate with NASCAR all tours of the garage areas, including the
times, number of participants and other arrangements;

 

  k)   provide a suitable location (as determined by NASCAR) for a minimum of
three (3) large trailers containing NASCAR equipment and facilities, adequate
electricity (including without limitation 220 volts 100 amps services with
female range outlets for the NASCAR trailers), air conditioning, heat, telephone
(including a track phone extension) and water facilities as requested by NASCAR;

 

  l)   coordinate with NASCAR to ensure that NASCAR has a minimum of ten (10)
minutes immediately before, during or after driver introductions for NASCAR
awards presentations;

 

  m)   provide a control tower of adequate size, as determined by NASCAR, with
an unobstructed view of the racing surface for the purpose of monitoring the
Event by NASCAR personnel and others, with electricity, air conditioning, heat,
telephone (including a track phone extension), a sufficient number of chairs
with cushions for all operational personnel, television monitors for both live
and Broadcast feeds (as set forth above), water facilities and other utilities,
supplies and equipment as requested by NASCAR;

 

  n)   provide a registration facility of adequate size in the garage area, with
electricity, air conditioning, heat, telephone (including a track phone
extension), chairs with cushions, water facilities and other utilities, supplies
and equipment as requested by NASCAR;

 

  o)   provide adequate trash receptacles in the garage and pit areas and
coordinate with the NASCAR Winston Cup Series Director the times for trash pick
up by track personnel;

  p)   provide adequate personnel to sweep and clean up the garage and pit areas
on a daily basis;

 

  q)   provide adequate parking areas and parking passes/permits for a minimum
of three hundred twenty five (325) vehicles, for the exclusive use of
Competitors and NASCAR Officials adjacent to or near the garage area, and an
additional fifty (50) parking places and passes/permits in close proximity to
the NASCAR track suite to be used at NASCAR’s discretion;

 

5



--------------------------------------------------------------------------------

  r)   provide NASCAR with an observation booth no less than 600 square feet,
air conditioned, heated, with electricity, television monitors, etc., with an
unobstructed view of the racing surface and adequate seating for the purpose of
monitoring the Event by NASCAR personnel and others, including all necessary
admission tickets and/or access stickers for personnel to gain admission to the
observation booth, during the Event;

 

  s)   provide NASCAR with two hundred (200) reserve choice grandstand admission
tickets, such tickets to be delivered to NASCAR no later than thirty (30)
calendar days prior to the Event;

 

  t)   enter, and use its best efforts to cause any manufacturer of Event
merchandise to enter, into a cross licensing agreement with NASCAR to use the
NASCAR Marks (as defined in Section 19.a) below) in conjunction with all Event
merchandise;

 

  u)   prominently display (by painting or otherwise) the Official NASCAR Bar
Logo (as defined in Exhibit 3) in and around the Facility, and in all promotion
of the Event, to NASCAR’s satisfaction, including but not limited to:

 

  i)   at all Facility entrances in some fashion such as flags and/or banners;

 

  ii)   in an area inside the track, such as the infield grass, such that it is
highly visible to grandstand seating and from the air;

 

  iii)   in the backdrop to Victory Lane and pre-race ceremonies;

 

  iv)   on any and all print and television advertising promoting the Event;

 

  v)   on the front cover of the Event Program;

 

  vi)   on any and all Event tickets, suite passes, and credentials;

 

  vii)   in the Track Media Center;

 

provided, however, that the Official Logos shall not, without NASCAR’s prior
written approval, be placed in close proximity to a third party’s marks so as to
create a commercial impression that the third party is associated with NASCAR or
the NASCAR Winston Cup Series;

 

  v)   cooperate fully with nascar.com staff, including but not limited to
prominently displaying (by painting or otherwise) the nascar.com address in an
area of the track, such as the infield grass, that is highly visible to
grandstand seating and from the air;

  w)   cooperate fully with the NASCAR public relations staff;

 

  x)   cooperate fully with any entity involved in the exploitation of Live
Broadcast Rights or Ancillary Rights (“Entity”), including but not limited to:

 

  i)   providing reasonable access to the Facility for the purpose of
facilitating the Entity’s broadcast, transmission, or recording of the Event
(including free parking for any and all Entity employees and equipment),
including but not limited to providing reasonable space and locations as
determined by the Entity for its announcers, and for the installation and
operation of all microphones, television cameras, and related equipment to be
used by such Entity in connection with its production and transmission
(including satellite uplink);

 

6



--------------------------------------------------------------------------------

  ii)   supplying and assuring the availability of such electrical power as is
necessary to operate such equipment and all necessary lighting for a first
quality television production in color;

 

  iii)   permitting the Entity to install, maintain, and remove from the
Facility such wires, cables, and equipment as may be necessary for the Event;

 

  iv)   permitting installation of announcers’ booths, camera platforms, and
similar structures for the facilitation of broadcast productions of motorsports
events;

 

  v)   providing adequate and necessary space for any mobile units, trailers and
other necessary support units required by the Entity for the transportation and
maintenance of equipment and personnel by the Entity;

 

  vi)   providing a booth across from the Start/Finish line, with a clear view
of the entire track, with sufficient space to accommodate a minimum of five (5)
people (the booth shall be at least twelve (12) feet wide and ten (10) feet deep
with a counter twenty (20) inches deep), air-conditioned to sixty-eight (68)
degrees Fahrenheit, as sound proof as practical, wired for one hundred-twenty
(120) volts AC with outlets on the front and side walls, with four (4) chairs
with back support, and with door(s) that can be locked and secured;

 

  vii)   cooperating with NASCAR and any Entity to ensure exclusive, and if
necessary secure or encrypted, radio frequencies; and

 

  y)   with respect to any Entity transmitting the Live Broadcast, in addition
to the requirements of Section 9x) PROMOTER shall:

 

  i)   provide a maximum of three hundred (300), choice complimentary tickets
for the Competition and all other activities during the Event, provided that
NASCAR shall require the Entity to notify PROMOTER of the number of such tickets
it requires not later than ninety (90) days prior to the date of the Event;

 

  ii)   provide use of one (1) standard luxury track suite for the Competition
and all other activities during the Event;

 

  iii)   prominently display four (4) standard size signs, to the Entity’s
specifications, subject to the reasonable approval of PROMOTER and NASCAR;

 

  iv)   provide such Entity with one (1) full page four (4) color advertisement
in each Event Program;

 

  v)   cooperate fully with any and all requests made by NASCAR with respect to
local TV coverage, including but not limited to allowing such Entity to have
absolute priority with respect to camera and announcing positions, ensuring that
local TV crews do not in any way interfere with such Entity’s production,
ensuring that such local TV coverage will be limited to no more than two (2)
minutes of action of competition, which will not be broadcast until completion
of such Entity’s first telecast of the Competition and not later than ninety six
(96) hours following the completion of the Competition, and ensuring local TV
crews do not provide footage to any regional or national network or news feed;

 

  vi)   permit such Entity, if requested in a timely manner, to purchase Event
hospitality chalets;

 

  vii)   and use its reasonable efforts to cause the title sponsor of the Event
to buy advertising in the telecasts of the Event; NASCAR shall in turn include
in the Live Broadcast Contract(s) provisions that (a) prohibit the Entity from
identifying the Event by any name other than the

 

7



--------------------------------------------------------------------------------

official event title, as designated by the PROMOTER, or identifying the Facility
by any name other than its official name, as designated by the PROMOTER, (b)
require the Entity to identify the Event by its official event title, as
designated by the PROMOTER, excluding any presenting sponsors, at least once
during the opening segment of the telecast and thereafter at least once during
each hour of the telecast, and (c) prohibit the Entity from superimposing,
inserting or otherwise incorporating on-screen any electronic or “virtual”
signage, promotion or other commercial designation, that alters for the
television viewer the actual appearance of the Facility or any portion thereof
without the prior written approval of PROMOTER and NASCAR; and

 

  viii)   at least ninety (90) days prior to the Event, send such Entity and
NASCAR and any international telecaster scheduled to be broadcasting from the
Facility a list naming all musical compositions scheduled to be played during
the Competition or at any other time when such Entity or international
telecaster is scheduled to be broadcasting from the Facility in connection with
the Event, which shall include the title of each composition and the name of the
composer, publisher, copyright holder, and performing rights holder; and if such
Entity is unable to transmit such composition with respect to the Live Broadcast
of the Event without additional expense and authorizations, PROMOTER agrees (a)
to obtain, at PROMOTER’s expense, authorization to transmit such composition or
(b) not to play such composition at a time when the Entity is scheduled to be
broadcasting from the Facility in connection with the Event.

 

10. Fire and Medical Equipment and Personnel. PROMOTER shall provide adequate
facilities, personnel, equipment and services, including without limitation
cleanup crews, towing and flatbed wreckers, for fire protection and on-site
medical services for Competitors, Officials, the public and others in connection
with the Event. PROMOTER shall adhere to NASCAR’s required medical standards and
make advance arrangements with local hospitals and physicians for the prompt,
efficient and appropriate treatment of any and all injuries occurring during the
Event.

 

11. Security For Pit and Garage Area. PROMOTER shall furnish adequate security
personnel and equipment (in addition to the requirements of Section 8 and 9) in
the pit and garage area. PROMOTER shall limit access to such areas before,
during and after the Event solely to authorized individuals (who must have
NASCAR-approved credentials) and equipment. PROMOTER is solely responsible and
liable for the actions of security personnel, provided, however, that PROMOTER
shall ensure that all such security personnel will abide by such directions or
comply with such requests as NASCAR may issue or make from time to time.
PROMOTER will permit any current, valid NASCAR-licensed members, NASCAR guests,
and/or any other persons designated by NASCAR access to the Facility or portions
of the Facility in accordance with the type of credential issued to them by
NASCAR.

 

12. Business Responsibilities Relating to Promotion. PROMOTER shall perform all
obligations imposed on it by this Agreement, including all obligations to
provide cooperation, tickets, passes, services and support equipment set forth
in Section 9 of this Agreement, at its own expense, without contribution by
NASCAR. PROMOTER assumes and will perform all business responsibilities in
connection with the promotion of the Event (except as otherwise provided by this
Agreement), including without limitation business organization, promotional
activities, management, general business affairs, ticket sales, Facility
operation and press accommodations.

 

13. Other Track Activities. PROMOTER shall not schedule or permit any private
race car practice or test runs at the Facility for the seven (7) calendar days
immediately preceding the first day of official practice for the Event without
prior written approval by NASCAR. PROMOTER shall not schedule or permit any
other entertainment activities at the Facility during the Event without prior
written approval by NASCAR. PROMOTER shall notify NASCAR at least thirty (30)
calendar days prior to the Event of its intention to conduct or permit any such
activities. NASCAR may at its discretion grant its approval with or without
condition, but it shall not unreasonably withhold or condition its approval.
Except with respect to scheduling as set forth herein, NASCAR shall have no
responsibility or liability with respect to such activities, and PROMOTER shall
be solely responsible and liable for such activities. The entertainment
activities covered by this Section 13 include without limitation

 

8



--------------------------------------------------------------------------------

other motorsports events, thrill shows, live performances and/or helicopter
rides. PROMOTER further agrees to notify NASCAR of any private race car testing
and/or practice done at the Facility at any time, pursuant to and in accordance
with the NASCAR Winston Cup Series Private Race Car Testing Policy in effect at
the time.

 

OFFICIAL ENTRY BLANK AND AWARDS

 

14. Preparation And Publication of Official Entry Blank. NASCAR shall compose,
print, publish and distribute the Official Entry Blank (“OEB”) for the Event.
The OEB shall be the sole official statement as to the date, place, schedule and
length of the Event, the eligibility requirements for Competitors, and monetary
and non-monetary awards. PROMOTER shall not publish an official or unofficial
entry blank or supplement, or any other form setting forth monetary or
non-monetary awards, without prior written approval from NASCAR. PROMOTER shall
not advertise or otherwise disseminate any information as to monetary or
non-monetary awards for the Event other than those specified in the OEB or
NASCAR-approved supplement. If PROMOTER engages in such publication, advertising
or dissemination, PROMOTER shall hold NASCAR harmless for any and all loss,
expense or damage arising out of such activity, and NASCAR at its option may
also terminate the sanction granted by this Agreement and/or pursue any other
remedies against PROMOTER.

 

15. Additional Awards.

 

  a)   If PROMOTER contracts for Additional Awards, then, subject to the
provisions of Section 14, NASCAR may publish and distribute a supplement to the
OEB posting the Additional Award(s).

 

  b)   PROMOTER shall submit to NASCAR, no later than sixty (60) calendar days
prior to the date of the Event, a list of any and all proposed Additional Awards
for the Event. PROMOTER shall obtain NASCAR’s written consent prior to
contracting for any Additional Award. NASCAR may reject a proposed Additional
Award in its entirety, require different terms for the proposed Additional
Award, or require a reallocation of the distribution of such an award among
Competitors, if in NASCAR’s sole judgment the proposed award will not advance
the nature of the competition, will have an adverse impact on the Event, or will
be detrimental to the sport of automobile racing, NASCAR, any sponsors of the
Event, or any sponsors of the NASCAR Winston Cup Series. PROMOTER assumes full
responsibility for, and will indemnify NASCAR against, any loss, expense or
damage incurred as a result of NASCAR’s determination with respect to any
proposed award arranged by or through PROMOTER. All Additional Awards are
subject to independent verification by NASCAR.

 

16. Unauthorized Awards. PROMOTER shall not offer an award of any kind, at the
Event or any other NASCAR sanctioned event, or any other non-NASCAR sanctioned
event, which in any way utilizes or relies upon the points system, money
standings, or any other NASCAR-sanctioned race related results, without NASCAR’s
prior written approval. If PROMOTER offers such an award without NASCAR’s prior
written approval, NASCAR may terminate the sanction granted by this Agreement
and/or seek to prohibit or enjoin PROMOTER from offering such an award and/or
pursue any other remedies available to it. If such an award is offered by a
third party without NASCAR’s prior written approval, PROMOTER shall cooperate
with NASCAR to prohibit or enjoin the third party from offering such an award.
Cooperation by PROMOTER shall include, but is not limited to, the assignment of
PROMOTER’s rights to enjoin the third party. If PROMOTER, in NASCAR’s sole
judgment, fails to cooperate fully with NASCAR to prohibit or enjoin such an
award, NASCAR at its option may terminate the sanction granted by this Agreement
and/or pursue any other remedies available to it.

 

9



--------------------------------------------------------------------------------

PROMOTERS FINANCIAL AND INSURANCE OBLIGATIONS

 

17. Sanction Fee, Purse and Point Fund Monies. PROMOTER shall pay to Awards &
Achievement Bureau, Inc., a Florida Corporation, acting as an independent escrow
agent, pursuant to the Escrow Agreement attached hereto as Exhibit 2, not later
than the Payment Date set forth in Exhibit 1 to this Agreement, by wire transfer
of funds, an amount equal to the sum of PROMOTER’s Purse Money, Point Fund,
Television Award Money and Sanction Fee set forth in Exhibit 1 to this
Agreement, plus any other monies due NASCAR for the Event pursuant to this
Agreement, unless otherwise directed by NASCAR in writing. Time is of the
essence. If said monies and fees are not paid in the manner required and by the
Payment Date specified in Exhibit 1 to this Agreement, NASCAR at its option may
(a) terminate the sanction granted by this Agreement, (b) enforce collection of
said monies and fees by suit or legal action, and/or (c) pursue any other
remedies available to it.

 

18. Insurance.

 

  a)   Event Insurance. PROMOTER shall obtain and maintain public liability
insurance that is acceptable to NASCAR for the Event from an insurance company
that is acceptable to NASCAR for (i) spectator injury and property damage and
(ii) legal, pit, track, product liability, advertising liability, errors and
omissions and medical malpractice, with a minimum combined single limit equal to
but not less than Fifty Million Dollars ($50,000,000.00) per occurrence (unless
NASCAR approves a lesser limit in writing prior to the Event). NASCAR may
require that PROMOTER obtain such insurance in greater amount or scope by
providing notice to PROMOTER at least one hundred and twenty (120) calendar days
prior to the date of the Event. PROMOTER shall deliver to NASCAR at Daytona
Beach, Florida no later than the Notification Date set forth in Exhibit 1 to
this Agreement, a certified true copy of all public liability insurance policies
in force for the Event. In all such policies and in all other public liability
policies obtained and maintained by PROMOTER and PROMOTER’s parent and
affiliated company(ies), including without limitation all umbrella and excess
liability policies, the following will be named as insured or additional
insured: National Association for Stock Car Auto Racing, Inc., Competitor
Liaison Bureau, Delaware General Corporation, Awards and Achievement Bureau,
Auto Research Bureau, their shareholders, directors, officers, employees,
agents, Officials, members, and subsidiaries; all NASCAR Rights Affiliates; all
Competitors; all sponsors for the Event or the series of which the Event is a
part; and all third parties with whom NASCAR has contracted with respect to the
exploitation of Live Broadcast Rights and Ancillary Rights. All policies shall
be primary regardless of insurance carried by NASCAR or other additional
insureds, and contain a cross liability endorsement acceptable to NASCAR. If (a)
PROMOTER fails to deliver such policies to NASCAR by the Notification Date, (b)
the policies are not acceptable to NASCAR, or (c) PROMOTER fails to maintain
such policies with the required minimum coverage throughout the Event, NASCAR at
its option but at PROMOTER’s expense may obtain the required insurance from an
acceptable insurance company or NASCAR may terminate the sanction granted by
this Agreement immediately and without notice to PROMOTER and/or pursue any
other remedies available to it.

 

  b)   Broadcast Insurance. NASCAR shall require the Entity providing the Live
Broadcast to maintain statutory and workmen’s compensation coverages. NASCAR
shall require the Entity providing the Live Broadcast to name PROMOTER and
NASCAR as additional insureds on its broadcast and comprehensive general
liability policies. These policies shall have a limit of at least One Million
Dollars ($1 million) per occurrence and Two Million Dollars ($2 million) annual
aggregate.

 

  c)   NASCAR Insurance Plan. The NASCAR insurance plan (participant/accident
coverage in place for NASCAR-licensed Competitors in NASCAR-sanctioned racing is
not applicable to and does not provide coverage for Competitors, whether
NASCAR-licensed or not, in any non-NASCAR-sanctioned racing or other activities
at the Facility during the Event that are not expressly listed in this Agreement
or in a fully executed NASCAR sanction agreement pertaining to another NASCAR
series running during the Event.

 

10



--------------------------------------------------------------------------------

ADVERTISING AND USE OF REGISTERED MARK

 

19. Cross Trademark Licenses.

 

  a)   Grant of License by NASCAR. NASCAR hereby grants to PROMOTER a
non-transferable, non-exclusive, royalty-free license to use, strictly in
accordance with the terms of this Agreement, the NASCAR and NASCAR Winston Cup
Series marks listed on Exhibit 3 to this Agreement (collectively, the “NASCAR
Marks”) in connection with the publicity, promotion and advertising of the
Event. This license shall terminate upon the expiration or termination of the
sanction granted by this Agreement.

 

  i) Terms and Conditions of Use. PROMOTER shall display the official NASCAR
logo, the official NASCAR Winston Cup Series logo and the phrase
“NASCAR-Sanctioned NASCAR Winston Cup Series Championship Event” (collectively,
the “Official Logos”) in all publicity, advertising and promotion relating to
the Event, in accordance with Section 9.u) of this Agreement. The number and
specific location of such displays and the color and size of the Official Logos
shall be subject to NASCAR approval, and PROMOTER shall abide by and comply with
all determinations and directives of NASCAR with respect to such matters. NASCAR
may disapprove and prohibit PROMOTER’s actual or intended use of the NASCAR
Marks in any location, media or publication if NASCAR determines that such use
is or will be detrimental to NASCAR, to the Event, to the series of which the
Event is a part, or to the sport.

 

  ii) Limited Authorization. This license does not authorize PROMOTER to use the
NASCAR Marks in its corporate business or firm name and title nor to use or
permit the use of the marks other than in accordance with the terms and
conditions of this Agreement.

 

  iii) Indemnity. NASCAR hereby agrees to indemnify PROMOTER from any claims or
loss arising out of PROMOTER’s use of the NASCAR Marks in accordance with the
terms and conditions of this Agreement.

 

  b)   Grant of License by PROMOTER. PROMOTER hereby grants to NASCAR a
non-transferable, non-exclusive, royalty-free license to use and sublicense,
strictly in accordance with this Agreement, PROMOTER’s marks listed on Exhibit 4
to this Agreement (collectively, the “PROMOTER’s Marks”) in connection with
publicity, promotion and advertising of the Event and the NASCAR Winston Cup
Series, and the exploitation of Live Broadcast Rights and Ancillary Rights. This
license shall be perpetual with respect to the exploitation of Live Broadcast
Rights and Ancillary Rights; with respect to all other rights, this license
shall terminate upon the expiration or termination of the sanction granted by
this Agreement.

 

  i) Terms and Conditions of Use. NASCAR shall have the right to use and
sublicense PROMOTER’s Marks in connection with publicity, promotion or
advertising of the Event and the NASCAR Winston Cup Series, and the exploitation
of Live Broadcast Rights and Ancillary Rights, provided, however, that NASCAR
shall not, without the prior written consent of PROMOTER, use or sublicense the
use of PROMOTER’s Marks on the branding of any retail package product, unless
otherwise expressly permitted in this Agreement.

 

  ii) Limited Authorization. This license does not authorize NASCAR to use
PROMOTER’s Marks in its corporate business or firm name and title nor to use or
permit the use of PROMOTER’s Marks other than in accordance with the terms and
conditions of this Agreement.

 

11



--------------------------------------------------------------------------------

  iii) Indemnity. PROMOTER hereby agrees to indemnify NASCAR from any claims or
loss arising out of NASCAR’s use of PROMOTER’s Marks in accordance with the
terms and conditions of this Agreement.

 

20. Limited Assignment of Certain Other Rights. Solely to the extent that any
other person or entity grants to NASCAR rights to use and sublicense their
name(s), picture(s), likeness(es) or performance(s) in connection with the
Event, NASCAR hereby grants to PROMOTER a non-exclusive sublicense to use such
name(s), picture(s), likeness(es) or performance(s) for the purpose of
publicizing, promoting or advertising the Event, but not for the purpose of
exploiting Live Broadcast Rights or Ancillary Rights. Notwithstanding the
foregoing, NASCAR may disapprove and prohibit PROMOTER’s actual or intended use
of such name, picture, likeness or performance if NASCAR determines that such
use is or will be detrimental to NASCAR, to the Event, to the series of which
the Event is a part, or to the sport.

 

21. Misrepresentations. PROMOTER shall make no misrepresentations of fact in
connection with publicizing, promoting or advertising the Event. If such a
misrepresentation is made (a) PROMOTER shall promptly correct the
misrepresentation through a subsequent PROMOTER publication, (b) NASCAR may
correct the misrepresentation itself through NASCAR publication at PROMOTER’s
expense, (c) NASCAR may terminate the sanction granted by this Agreement, and/or
(d) NASCAR may pursue any other remedies available to it.

 

22. Cooperation with Sponsors. PROMOTER acknowledges that the Event is part of
the NASCAR Winston Cup Series. PROMOTER shall cooperate fully with NASCAR, with
the series sponsor(s), and with any other company that has contracted with
NASCAR to sponsor awards or programs (including without limitation the Bud Pole
Award or the Rookie-of-the-Year Award) that are based in whole or in part on a
Competitor’s performance in the Event or over a number of NASCAR Winston Cup
Series events, in connection with those sponsors’ activities, if any, during the
Event. PROMOTER, on its own and at the request of NASCAR, will use its best
efforts to feature such sponsors prominently in all of PROMOTER’s advertising,
publicity and promotion in connection with the Event, and no competitor of such
a sponsor shall be featured therein as prominently as such sponsor. PROMOTER
shall take no action that, in NASCAR’s sole determination, will jeopardize the
maintenance or continuation of such sponsorships. In the event that the series
title sponsorship or official fuel supplier changes after the Effective Date of
this Agreement and prior to the conclusion of the Event, PROMOTER will not
renew, extend or enter into any new agreement with any sponsor that represents a
conflict with the new series sponsor or official fuel supplier during the Event.
The determination of what constitutes a conflict shall be at NASCAR’s sole
discretion. PROMOTER will use best efforts to resolve all existing sponsor
conflicts, if any, relative to these categories in an expeditious manner.
PROMOTER will maintain the full inventory of at-track and Event-related benefits
provided by the PROMOTER to the current series sponsor for the availability of a
new series sponsor at the same consideration. PROMOTER will maintain the full
inventory of at-track and Event-related benefits provided by the PROMOTER to the
current official fuel supplier for the availability of a new official fuel
supplier at the same consideration. PROMOTER shall permit the use of the
PROMOTER’s Marks by the new series sponsor and by the new official fuel supplier
for the purposes of reporting, promoting, publicizing, and advertising the
Event, the Series, and/or the new series sponsor’s or new official fuel
supplier’s product/service affiliation with the Event and/or the Series.

 

23. Approval of Advertising and Sponsors. NASCAR reserves the right to approve
or disapprove any advertising, sponsorship or similar agreement in connection
with the Event. PROMOTER acknowledges that the sale or use, for advertising
purposes, of space at the Facility or in any publications distributed in
connection with the Event is an action that could have an impact upon the
existing sponsorships described in Section 22 above, or on third parties who
have entered into contracts or other agreements with NASCAR or NASCAR Rights
Affiliates with respect to Live Broadcast Rights or Ancillary Rights. PROMOTER
shall seek written approval by NASCAR prior to such sale to or use by
competitors of such sponsors or third parties, which NASCAR may provide or
withhold in its sole discretion.

 

12



--------------------------------------------------------------------------------

24. National Program Package. PROMOTER shall participate in the NASCAR National
Program Ad Package, including the rules and regulations relating thereto, if
offered.

 

BROADCAST RIGHTS

 

25. Ownership of Live Broadcast Rights and Ancillary Rights. PROMOTER
acknowledges that NASCAR, as the entity conducting the Competition, exclusively
and in perpetuity owns the Live Broadcast Rights and Ancillary Rights with
respect to the Competition. In addition, to the extent not already owned by
NASCAR, PROMOTER hereby assigns to NASCAR exclusively and in perpetuity any and
all rights to transmit, film, tape, capture, overhear, photograph, collect or
record by any means, process, medium or device, whether or not currently in
existence, all images, sounds and data arising from or during the Event and
agrees that NASCAR shall be the sole owner of the Live Broadcast Rights and the
Ancillary Rights and any other works, copyrightable or otherwise, created from
the images, sounds and data arising from or during the Event. PROMOTER
represents and warrants that as of the date of this Agreement, it has not
granted to any third party the rights granted in the immediately prior sentence,
including but not limited to rights relating to the Internet or World Wide Web,
unless otherwise expressly disclosed in writing to NASCAR prior to the date of
this Agreement. PROMOTER shall take all steps reasonably necessary, and all
steps reasonably requested by NASCAR, to protect, perfect or effectuate NASCAR’s
ownership or other interest in the rights that are the subject of this Section
25. Without limiting the foregoing, PROMOTER will include (a) the broadcast
rights language for tickets specified in Exhibit 5 of this Agreement on all
Event admission materials including without limitation tickets, suite passes and
credentials, and (b) the broadcast rights language for ticket-related material
specified in Exhibit 5 of this Agreement on all renewal forms, ticket brochures
and related material distributed to recipients of such admission materials.
PROMOTER may obtain from NASCAR or a NASCAR Rights Affiliate, without charge to
the PROMOTER, images, sounds or data that are the subject of this Section 25,
but only for the purpose of publicity, promotion or advertising of the Event,
and only to the extent determined by NASCAR to be reasonably required for such
purpose.

 

26. Exploitation of Live Broadcast Rights and Ancillary Rights. NASCAR may, but
shall not be obligated to, exploit Live Broadcast Rights and Ancillary Rights.
If and to the extent NASCAR decides to exploit such rights, it may form or cause
to be formed one or more NASCAR Rights Affiliates and it may assign some or all
of the rights owned by or granted to it pursuant to Section 25 to the extent
determined by NASCAR to be reasonably necessary to permit such. exploitation.
NASCAR or such NASCAR Rights Affiliates may further assign, grant, sell,
license, lease or otherwise transfer such rights, either alone or in combination
with other similar rights, combine Live Broadcast Rights and Ancillary Rights
with other similar rights obtained from other promoters, Competitors, sponsors,
broadcasters or other third parties, enter into agreements of any kind with
respect to any part or all of such rights, including without limitation
agreements with or between NASCAR and other NASCAR Rights Affiliates, PROMOTER,
or third parties, and generally take such action as they may determine to be
appropriate. Subject only to the obligation imposed on NASCAR by the immediately
succeeding sentence in this Section 26, NASCAR may license, assign, or otherwise
transfer rights in or to any NASCAR Intellectual Property for a commercially
reasonable rate to one or more NASCAR Rights Affiliates, but any income or
revenue received or generated by NASCAR as a result of such a transaction shall
be solely for the account of NASCAR or its assignee and shall not be subject to
payment to the PROMOTER or any other person or entity under the terms of this
Agreement. NASCAR shall license, assign, or otherwise transfer rights in or to
any NASCAR Intellectual Property, without fee, to one or more NASCAR Rights
Affiliates to the extent determined by such Affiliates to be reasonably
necessary to permit them to exploit Live Broadcast Rights.

 

27. Payment of Live Broadcast Income. On or before five (5) business days prior
to the applicable

 

13



--------------------------------------------------------------------------------

Payment Date listed in Exhibit 1, NASCAR shall cause the NASCAR Rights
Affiliate(s) engaged in the exploitation of Live Broadcast Rights to pay thirty
percent (30%) of Event Broadcast Income to PROMOTER. On or before the applicable
Payment Date listed in Exhibit 1, PROMOTER shall pay twenty-five percent (25%)
of Event Broadcast Income to Awards and Achievement Bureau, Inc., acting as an
independent escrow agent, for distribution to the Competitors as part of the
purse for the Event. On or before thirty (30) calendar days after the Event,
NASCAR shall cause the NASCAR Rights Affiliate(s) to pay sixty percent (60%) of
Event Broadcast Income to PROMOTER. Notwithstanding the foregoing:

 

  a)   PROMOTER has no right to Event Broadcast Income if the Competition is not
commenced and officially completed (as determined in accordance with the Rule
Book).

 

  b)   If, for any reason, the Live Broadcast Income to be received by NASCAR or
the NASCAR Rights Affiliate(s) is reduced in whole or in part, or if NASCAR or
the NASCAR Rights Affiliate becomes obligated to repay any portion of Live
Broadcast Income, the NASCAR Rights Affiliate’s obligation to make the payments
otherwise required by this Section 27 shall be reduced by an amount calculated
by multiplying the reduction or repayment by the percentage set forth in Exhibit
1.

 

NASCAR or the NASCAR Rights Affiliate(s) shall retain the NASCAR Television
Retention listed in Exhibit 1 (10% of Event Broadcast Income) for its own
account.

 

28. Payment of Net Ancillary Rights Income. NASCAR or the NASCAR Rights
Affiliates engaged in the exploitation of Ancillary Rights shall distribute Net
Ancillary Rights Income as follows:

 

  a)   Timing. Within three months after the end of the calendar year during
which the Event is held, NASCAR or such NASCAR Rights Affiliate(s) shall
determine the total amount of Net Ancillary Rights Income, if any, received by
it during that calendar year. Within thirty (30) calendar days after such
determination, NASCAR or such NASCAR Rights Affiliate(s) shall distribute such
Net Ancillary Rights Income pursuant to the formula set forth in Section 28b)
below. Notwithstanding the foregoing, PROMOTER has no right to Event Net
Ancillary Rights Income if the Competition is not commenced and officially
completed (as determined in accordance with the Rule Book), unless the sole
reason that the Event is not commenced and officially completed is a strike,
war, declaration of a state of national emergency, or an act of God or the
public enemy or other circumstances beyond the control of PROMOTER).

 

  b)   Allocation. NASCAR or such NASCAR Rights Affiliate(s) shall pay: (i)
twenty-five percent (25%) of Net Ancillary Rights Income to Awards & Achievement
Bureau, Inc. for distribution as part of the Point Fund awards at the end of the
next calendar year, for Winners’ Circle or similar programs, or for other
programs designed for the benefit of Competitors, as NASCAR may determine from
time to time and (ii) sixty-five percent (65%) of Event Net Ancillary Rights
Income to PROMOTER. NASCAR or the NASCAR Rights Affiliate(s) shall retain the
remaining ten percent (10%) of Net Ancillary Rights Income for its own account.

 

29. Maintenance of and Access to Contracts and Other Books and Records. Each
NASCAR Rights Affiliate will maintain for a period of six years from the date of
the Event (a) true and complete copies of any written Live Broadcast Rights
Contract relating to the Event and (b) such books and records as are
commercially reasonable for the purpose of auditing its Live Broadcast Income
and Net Ancillary Rights Income received during the calendar year in which the
Event is held. Each NASCAR Rights Affiliate will permit PROMOTER or its
authorized agent to inspect and audit any or all such contracts, books and
records, wherever they may be located or at any other mutually agreeable
location, but only upon reasonable notice and at such reasonable times as
determined by the NASCAR Rights Affiliate, and only at the business premises of
the NASCAR Rights Affiliate where they are located, and subject at all times to
Section 36 (relating to confidentiality and proprietary information).

 

14



--------------------------------------------------------------------------------

30. Limitation of Liability. NASCAR and the NASCAR Rights Affiliates shall be
solely responsible for, and shall have complete discretion with respect to, the
manner, extent and timing of any license, assignment, transfer or other use or
exploitation of Live Broadcast Rights and Ancillary Rights, either through
independent third parties, NASCAR Rights Affiliates or otherwise. NASCAR and the
NASCAR Rights Affiliates shall have no liability to PROMOTER with respect to
such activities or the amount of Live Broadcast Income or Net Ancillary Rights
Income arising out of or generated by such activities. PROMOTER hereby promises
and covenants not to assert any claim or file any suit or other legal action
against NASCAR or any NASCAR Rights Affiliate on the ground that it or they have
failed in any way, material or otherwise, to exploit, maximize or earn profits
of any kind or amount with respect to Live Broadcast Rights or Ancillary Rights.

 

GENERAL PROVISIONS

 

31. Events of Default. For purposes of this Agreement, “Event of Default” means:

 

  a)   Failure of PROMOTER to abide by the material provisions of this Agreement
or the Rule Book;

 

  b)   Failure of PROMOTER to take such actions, or refrain from taking actions,
as reasonably may be requested by NASCAR in accordance with this Agreement;

 

  c)   Any act, omission or condition expressly described in this Agreement as
giving NASCAR the right to terminate this Agreement or the sanction granted by
this Agreement;

 

  d)   A change, material or otherwise, in the ownership, control or management
of PROMOTER;

 

  e)   A statement by PROMOTER that it is not or will not be able to pay its
debts as they become due; an application or agreement by PROMOTER for the
appointment of a receiver or trustee in liquidation; a general assignment by
PROMOTER for the benefit of creditors; the filing by PROMOTER of a voluntary
petition in bankruptcy or a petition seeking reorganization or an arrangement of
creditors under any bankruptcy law; the filing by another person or entity of a
petition under any bankruptcy law that makes PROMOTER a party; or the
adjudication of PROMOTER as a bankrupt under any bankruptcy law;

 

  f)   Activity by PROMOTER of any kind, including without limitation
litigation, that NASCAR determines to be detrimental to the sport or to NASCAR.

 

If there is an Event of Default, at its option NASCAR may demand that PROMOTER
cure any failure or breach giving rise to the Event of Default or terminate this
Agreement or the sanction granted by this Agreement, and/or NASCAR may withhold
from any payments due to PROMOTER under this Agreement an amount reasonably
calculated to hold harmless NASCAR, NASCAR Rights Affiliates, sponsors,
Competitors, Officials, persons or entities contracting with NASCAR or NASCAR
Rights Affiliates with respect to Live Broadcast Rights or Ancillary Rights, and
other persons or entities involved in the Event from any loss resulting from the
Event of Default. NASCAR’s determination as to such amount is binding on
PROMOTER. NASCAR shall notify PROMOTER in writing of its decision to terminate
and/or to withhold payments. If the sanction is terminated, such termination
shall be effective as of the date the notice was sent by NASCAR or at such later
date as may be specified by NASCAR in the notice. PROMOTER shall promptly comply
with all monetary obligations that have accrued as of the effective date of
termination, and all other terms and conditions of this Agreement shall survive
such termination. Nothing in this Section 31 shall be construed to limit
NASCAR’s other rights or remedies, or to preclude NASCAR from enforcing such
rights or pursuing such remedies to the fullest extent possible.

 

32. Assignment. A party may not assign its rights or delegate its obligations
under this Agreement without the prior written consent of the other party,
except as otherwise permitted by this Agreement.

 

15



--------------------------------------------------------------------------------

33. Determinations by NASCAR. Except where expressly stated otherwise, whenever
this Agreement provides or permits NASCAR to make a determination regarding a
matter, NASCAR may make such determination in its sole judgment and discretion,
and such determination may not be challenged, amended, voided or nullified on
the ground that it was incorrect or unreasonable.

 

34. Limited Application. This Agreement and the sanction granted herein relate
solely to the Event and the date set forth in Exhibit 1 to this Agreement.
Nothing in this Agreement, or in the course of dealing between the parties, will
be construed to require PROMOTER or NASCAR to enter into a sanction agreement or
to issue a sanction for the Event or any other event in the future.

 

35. Disclaimer of Warranty. NASCAR (on behalf of itself and each and every
NASCAR Rights Affiliate, whether existing now or created hereafter) does not
warrant, either expressly or by implication, nor is it responsible for, the
financial or other success of the Event, the number or identity of vehicles or
Competitors participating in the Event, the adequacy of the services it
provides, the suitability of the Facility for the Event, the safety of the
public, the Competitors or any other person entering the Facility in connection
with the Event, the financial return from the exploitation of Live Broadcast
Rights or Ancillary Rights, or any other matter not expressly agreed to or
warranted by NASCAR herein.

 

36. Proprietary Information; Confidentiality. PROMOTER acknowledges that (i)
this Agreement, (ii) any technical, business or financial information or
documents used, provided or disclosed by NASCAR or any NASCAR Rights Affiliate
in connection therewith or pursuant thereto, (iii) customer lists of any kind or
nature used, provided or disclosed by NASCAR or any NASCAR Rights Affiliate,
(iv) the manner in which NASCAR or any NASCAR Rights Affiliate engages in the
exploitation of Live Broadcast Rights or Ancillary Rights, (v) the manner in
which NASCAR conducts and controls the Competition, (vi) the manner in which
NASCAR promotes the Event, the series of which the Event is a part, and the
sport of stock car racing in general, and (vii) the manner in which NASCAR
forms, promotes and maintains relationships with sponsors, Competitors,
Officials, other promoters, fans and other third parties involved in the Event
(collectively “NASCAR Proprietary Information”), constitutes information that is
proprietary to NASCAR and/or the NASCAR Rights Affiliate and may not be used by
PROMOTER except in connection with the performance of PROMOTER’s duties under
this Agreement. Except for that purpose, PROMOTER shall at all times and forever
maintain NASCAR Proprietary Information in a confidential manner and shall not
disclose it or use it on behalf of itself or any third party unless it is in the
public domain as a result of an act or omission caused by a person or entity
other than PROMOTER. PROMOTER acknowledges that any unauthorized use or
disclosure of NASCAR Proprietary Information that is in violation of this
Section 36, or other violation or threatened violation of this Section 36, could
cause irreparable damage to NASCAR and/or the NASCAR Rights Affiliate and,
therefore, that NASCAR and/or the NASCAR Rights Affiliate(s) shall be entitled
to an injunction prohibiting PROMOTER or any related party from engaging in such
violation and to attorney’s fees and costs for having to bring any action to
enforce this Section 36.

 

37. No Joint Venture. Nothing in this Agreement will be construed to place
NASCAR or NASCAR Rights Affiliates in the relationship of a partner or joint
venturer with PROMOTER. Neither party may, or has power to, obligate or bind the
other party in any manner other than as provided expressly in this Agreement.

 

38. Series Name. NASCAR may modify, alter, change or replace the name or sponsor
of the series of which the Event is a part, at any time. In that event, PROMOTER
shall use the new name and related logos or marks in all communications,
advertising, publicity and promotion relating to the Event.

 

39. Indemnification; Repayment. PROMOTER shall indemnify and hold NASCAR and all
NASCAR Rights Affiliates harmless from any and all claims, allegations, demands,
obligations, suits, actions,

 

16



--------------------------------------------------------------------------------

causes of action, proceedings, rights, damages, and costs of any nature arising
out of the Event or this Agreement, unless such claim, allegation, demand,
obligation, suit, action, cause of action, proceeding, right, damage or cost
arises solely out of the negligent act or negligent omission of NASCAR or any
NASCAR Rights Affiliate. With respect to any matter falling within the scope of
PROMOTER’s obligation to defend and hold NASCAR and the NASCAR Rights Affiliates
harmless, NASCAR and the NASCAR Rights Affiliate shall be entitled to select
counsel to represent it in such matter at PROMOTER’s expense, and that counsel’s
duties and obligations in all respects shall be solely to NASCAR and to the
NASCAR Rights Affiliate.

 

40. Recovery of Attorney’s Fees. In the event of litigation arising out of the
enforcement of this Agreement or its terms and conditions, attorney’s fees and
costs shall be awarded to the prevailing party.

 

41. Representation Regarding Ownership of Facility. PROMOTER represents and
warrants that, during the calendar year in which the Event is conducted and at
all other times material to this Agreement, with respect to the Facility and the
material assets thereof, either it holds, and will hold at all times relevant to
the Event: (i) good and marketable title; or (ii) a valid and binding leasehold
or other contractual interest for the management and operation of the Facility.
PROMOTER represents and warrants that it is the direct owner or lessee of the
material assets (other than real estate) of the Facility and no material assets
(other than real estate) of the Facility are owned or leased through a
subsidiary, affiliate, parent corporation, sister corporation or, in the case of
an individual, a family member of the PROMOTER. In the event PROMOTER is not
able to make such representations and warranties as set forth above, then that
entity which can make such representations and warranties must execute the
Guaranty Agreement attached hereto as Exhibit 6.

 

42. Notice. Unless otherwise permitted herein, notice required by the Agreement
shall be given by facsimile/telecopy, and by overnight mail or other express
service, postage prepaid, addressed as follows:

 

TO NASCAR:

  

National Association for Stock Car Auto Racing, Inc.

    

1801 West International Speedway Boulevard

    

Daytona Beach, FL 32114-1243

    

Attention:        George F. Pyne

    

With a copy to:

    

W. Garrett Crotty, Esq.

    

(at the same location)

TO PROMOTER:

  

The Address set forth in Exhibit 1 to this Agreement

 

43. Notification Change. Either party may change the person(s) or locations to
which notice must be given pursuant to Section 41, by providing written notice
to the other party in accordance herewith.

 

44. Entire Agreement; Amendments. This Agreement, including Exhibits 1 through 6
hereto, constitutes the entire agreement between NASCAR and PROMOTER. All
previous communications and negotiations between NASCAR and PROMOTER, whether
oral or written, not contained herein are hereby withdrawn and void. This
Agreement may not be amended except in writing and signed by both parties.

 

17



--------------------------------------------------------------------------------

45. Agreement Binding on Heirs, Successors and Assigns. The rights and
obligations contained in this Agreement shall bind, and inure to the benefit of,
the parties and their respective successors and permitted assigns.

 

46. Governing Law. This Agreement shall be governed by and construed according
to the laws of Florida applicable to agreements made and to be performed therein
(without giving effect to the conflict of law provisions of such jurisdiction).

 

47. Jurisdiction. With respect to any litigation between the parties regarding
the Event or this Agreement, venue shall lie solely in Volusia County, Florida,
and all parties hereto consent to service of process by, and the personal and
subject matter jurisdiction of, the state courts in and for Volusia County,
Florida.

 

IN WITNESS WHEREOF, this Agreement has been read and signed by the duly
authorized representative of each party, on the dates set forth below.

 

   

Dover MotorSports. Inc.

   

PROMOTER

   

BY:

Date: May 27, 2003

 

/s/ Denis McGlynn

--------------------------------------------------------------------------------

   

Denis McGlynn

   

President

   

NATIONAL ASSOCIATION FOR STOCK CAR

   

AUTO RACING, INC.

   

BY:

Date: December 23, 2003

 

/s/ George F. Pyne

--------------------------------------------------------------------------------

   

George F. Pyne

   

Chief Operating Officer